



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110(1)          Subject to this section, no person
    shall publish the name of a young person, or any other information related to a
    young person, if it would identify the young person as a young person dealt
    with under this Act.

(2) Subsection (1) does not apply

(a) in a case where the information relates to a
    young person who has received an adult sentence;

(b) in a case where the information relates to a
    young person who has received a youth sentence for a violent offence and the
    youth justice court has ordered a lifting of the publication ban under
    subsection 75(2); and

(c) in a case where the publication of the
    information is made in the course of the administration of justice, if it is
    not the purpose of the publication to make the information known in the
    community.

(3) A young person referred to in subsection (1) may,
    after he or she attains the age of eighteen years, publish or cause to be
    published information that would identify him or her as having been dealt with
    under this Act or the
Young Offenders Act
, chapter Y-1 of the Revised
    Statutes of Canada, 1985, provided that he or she is not in custody pursuant to
    either Act at the time of the publication.

111(1)          Subject to this section, no person
    shall publish the name of a child or young person, or any other information
    related to a child or a young person, if it would identify the child or young
    person as having been a victim of, or as having appeared as a witness in
    connection with, an offence committed or alleged to have been committed by a
    young person.

138(1)          Every person who contravenes
    subsection 110(1) (identity of offender not to be published), 111(1) (identity
    of victim or witness not to be published), 118(1) (no access to records unless
    authorized) or 128(3) (disposal of R.C.M.P. records) or section 129 (no
    subsequent disclosure) of this Act, or subsection 38(1) (identity not to be
    published), (1.12) (no subsequent disclosure), (1.14) (no subsequent disclosure
    by school) or (1.15) (information to be kept separate), 45(2) (destruction of
    records) or 46(1) (prohibition against disclosure) of the
Young Offenders
    Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,

(a) is guilty of an indictable offence and liable
    to imprisonment for a term not exceeding two years; or

(b)  is guilty of an offence punishable on summary
    conviction.




WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal
    Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED: S.C.
    2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in paragraph (a).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the victim of the right
    to make an application for the order; and

(b)     on application made by the victim, the
    prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice may
    make an order directing that any information that could identify the victim
    shall not be published in any document or broadcast or transmitted in any way.

(2.2) In proceedings in respect of an offence other
    than an offence referred to in subsection (1), if the victim is under the age
    of 18 years, the presiding judge or justice shall

(a)     as soon as feasible, inform the victim of
    their right to make an application for the order; and

(b)     on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.
2005, c.
    32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014,
    c. 25, ss. 22,48; 2015, c. 13, s. 18.

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. C.P., 2019 ONCA 85

DATE: 20190208

DOCKET: C65441

Feldman, MacPherson and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

C.P.

Appellant

C.P., in person

Matthew Gourlay, appearing as duty counsel

Grace Choi, for the respondent

Heard: December 11, 2018

On appeal from the conviction entered on May 2, 2017 and
    the sentence imposed on April 13, 2018 by Justice K. Crosbie of the Ontario
    Court of Justice.

Nordheimer J.A. (dissenting):

[1]

C.P. appeals his conviction on a single count of sexual assault
    following a judge alone trial. For the reasons that follow, I would allow the
    appeal. In my view, based on a fair and balanced review of the evidence as a
    whole, proof of the offence beyond a reasonable doubt was not an available
    verdict. The conviction is therefore unreasonable.

A.

Background

[2]

The charge arises out of what is alleged to have been non-consensual
    sexual intercourse that occurred between the 15-year-old appellant and the 14-year-old
    complainant. The two were part of a group of young persons who had decided to
    go to a beach near the Scarborough Bluffs to celebrate a friends birthday.

[3]

Prior to going to the beach, the group purchased alcohol from an
    L.C.B.O. store. They did so through a process known as a shoulder tap: one of
    them would tap an adult on the shoulder and ask them to purchase the liquor.
    The group managed to buy at least two bottles of vodka  a 26 ounce bottle and
    a mickey.

[4]

The appellant and the complainant were friends. After the liquor was
    purchased, they walked together to get a street car to take them to the area of
    the beach. During the course of their travel to the beach, they were both
    drinking from the bottles of vodka which, it appears, were being passed around
    among the group.

[5]

When the group arrived at the area of the beach, they had to walk down a
    steep hill to actually get to the beach. When they got to the beach, there was
    already a group of slightly older youths who had a fire going. The appellants
    group asked if they could join the older group and the older group agreed.

[6]

The appellant and the complainant went and sat on a mattress that was
    near the fire. They began to kiss. At some point, they were interrupted because
    members of the older group decided that they wanted to throw the mattress onto
    the fire.

[7]

The appellant and complainant got up. The complainant went over to sit
    on some rocks that were close by the fire. The appellant went to chat with a
    friend. Shortly thereafter, the appellant joined the complainant sitting on the
    rocks. They began to kiss again. The kissing proceeded to fondling. At some
    point, according to the appellant, the complainant said to him, Fuck me [C].
    The appellant responded Okay. The sexual intercourse ensued. After having
    sex, the appellant got up and went to speak to some friends. The complainant pulled
    up her pants but remained lying near the rocks.

[8]

At some point after the sexual activity, another friend, E.G., who was
    late arriving at the beach, went over to the complainant. According to E.G.,
    although the complainant was asleep, it was obvious to her that the complainant
    was very intoxicated. The complainant had vomit all over her. E.G. woke the
    complainant up. She said that the complainant could barely talk. All the
    complainant could say was that she was cold. E.G. got her a sweater and
    positioned the complainant so that she would not choke if she vomited again.

[9]

Eventually, one or more of the mothers of some of the young persons
    arrived at the beach and took people home. The complainant was helped up the
    path from the beach by the appellant, among others.

[10]

The
    next morning, the complainant received a message from a friend telling her that
    there were messages on social media commenting on the fact that the complainant
    had had sex with the appellant at the beach. The complainant had no memory of
    the sexual activity. The complainant was upset about this revelation and spoke
    to her mother. Her mother took the complainant to a hospital to be examined.
    Thereafter the complainant reported the matter to the police.

B.

Standard of review

[11]

Section
    686(1)(a)(i) of the
Criminal Code
empowers this court to allow an
    appeal against a conviction when it is of the opinion that the verdict is
    unreasonable or cannot be supported by the evidence. When the verdict is
    delivered by a jury, this power is to be exercised within markedly narrow
    confines. A court of appeal is required to examine the whole of the evidence to
    determine whether the verdict could have been reasonably rendered by a properly
    instructed jury acting judicially. Although the court cannot simply substitute
    its own view of the facts, the task does require it to re-examine and re-weigh
    the evidence within the limits of appellate disadvantage:
R. v. Yebes
,
    [1987] 2 S.C.R. 168 at p. 186;
R. v. Biniaris
,

2000 SCC 15,
    [2000] 1 S.C.R. 381, at para. 36.

[12]

However,
    when a verdict is delivered by a judge, the reasons for the verdict can also be
    scrutinized for flaws in the judges analysis or evaluation of the evidence. As
    Arbour J. noted in
Biniaris
, at para. 97,

The
Yebes
test is expressed in terms of a verdict
    reached by a jury. It is, however, equally applicable to the judgment of a
    judge sitting at trial without a jury. The review for unreasonableness on
    appeal is different, however, and somewhat easier when the judgment under
    attack is that of a single judge, at least when reasons for judgment of some
    substance are provided. In those cases, the reviewing appellate court may be
    able to identify a flaw in the evaluation of the evidence, or in the analysis,
    that will serve to explain the unreasonable conclusion reached, and justify the
    reversal.

[13]

As
    a result, when reviewing the verdict of a judge sitting alone, the test under
    s. 686(1)(a)(i) is, to some extent, broader. A court of appeal is still not
    free to substitute its own findings of fact or reverse a conviction on the
    ground that the trial judges reasons could have been expressed with more
    clarity or detail. However, a verdict that rests on findings of fact that are
    demonstrably incompatible with uncontradicted evidence, that is not rejected by
    the trial judge, can be overturned. The Supreme Court encapsulated this branch
    of the test in
R. v. P. (R.)
, 2012 SCC 22, [2012] 1 S.C.R. 746 where
    Deschamps J. said, at para. 9:

The appellate court may also find a verdict unreasonable if the
    trial judge has drawn an inference or made a finding of fact essential to the
    verdict that (1) is plainly contradicted by the evidence relied on by the trial
    judge in support of that inference or finding, or (2) is shown to be
    incompatible with evidence that has not otherwise been contradicted or rejected
    by the trial judge.

[14]

Even
    before these decisions, however, appellate courts had found verdicts
    unreasonable on the strength of accumulated judicial experience brought to bear
    on their review of the evidence, including findings as to the credibility of
    witnesses. The Supreme Court has supported such appellate intervention:
Biniaris
,
    at paras. 41-42;
R. v. Burke
, [1996] 1 S.C.R. 474.

C.

Analysis

[15]

The
    trial judge was satisfied, beyond a reasonable doubt, both that the complainant
    was not capable of consenting to the sexual activity and that the appellant
    could not rely on an honest but mistaken belief that the complainant had
    consented. I find that the trial judge verdict is unreasonable because her
    first conclusion is demonstrably incompatible with the whole of the evidence,
    especially the uncontradicted evidence. As a result, I will not address her
    second conclusion.

[16]

Central
    to a finding of guilt in this case was the issue of the complainants capacity
    to consent to the sexual activity. The trial judge was aware that the timing of
    the sexual activity was of central importance to the issue of the complainants
    capacity to consent. The trial judge observed, at para. 90, that there was a
    lack of clarity with respect to the timing of the sexual activity. She also
    noted that there was a lot of guesswork by the Crown witnesses on the issue of
    timing. She further noted that neither G.G. nor E.G. saw the sexual activity
    and thus could not assist in pinpointing the time when it happened. The trial
    judge then made the following point (para. 90):

Had the sexual activity occurred closer in time to when the
    group first arrived  when R.D. was drinking but not yet feeling significant
    effects of her alcohol consumption  the Crown may well have had more
    difficulty establishing that R.D. lacked the capacity to consent.

[17]

The
    trial judge ultimately found that the sexual activity in question had occurred
    later in time. It is this essential finding that, in my view, makes the verdict
    unreasonable because it is irreconcilable with the totality of the evidence,
    especially when it is measured against the burden of proof.

[18]

This
    was undoubtedly a difficult case because of the nature and quality of the
    evidence. First, although there was evidence that there were between 15 and 20
    people on the beach at the time of the events, only two of those persons
    (beside the complainant and the appellant) gave evidence: G.G. and E.G. Second,
    all four of these witnesses had been drinking, albeit to different degrees, and
    all four were teenagers. Indeed, the complainant had imbibed to the extent that
    she claimed to have almost no memory of the central events. Third, the
    complainants evidence at trial consisted entirely of her police statement
    that, while videotaped, was not under oath. It was admitted as evidence under
    the principled exception to the hearsay rule.
[1]
Notwithstanding that ruling, and somewhat unusually, the complainant was not
    produced for cross-examination at trial. Fourth, there was no real agreement
    among the witnesses as to the timing of the various events.

[19]

A
    few facts are clear, however. One is, as I have said, that both the complainant
    and the appellant had been drinking prior to engaging in the sexual activity.
    Another is that the complainant does not remember the sexual activity. The
    complainant simply has no memory of the event. This salient fact distinguishes
    this case from those like
R. v. Ewanchuk
, [1999] 1 S.C.R. 330, where
    there is direct evidence of non-consent. Yet another is that one or more of the
    persons, who were present, witnessed the sexual activity but did not give
    evidence. This is evident from the fact that messages were posted on social
    media reporting that the appellant and the complainant had had sex on the
    beach.

[20]

The
    trial judge began her analysis by properly stating the burden of proof that lay
    on the Crown. It was the Crowns burden to prove each of the essential elements
    of the offence beyond a reasonable doubt, including the complainants lack of
    capacity to consent. The trial judge also set out the required approach when an
    accused person gives evidence, which was established under
R. v. W. (D.)
, [1991] 1 S.C.R. 742.

[21]

The
    trial judge continued her analysis and reached two central conclusions. One
    conclusion was that she rejected the evidence of the appellant (with one
    notable exception). The appellant had said that the sexual activity was
    consensual.

[22]

The
    other conclusion was that the Crown had proven that the complainant was
    incapable of consenting to the sexual activity, because she found that the
    sexual activity had occurred later in the night when the complainant was
    severely intoxicated. She reached this conclusion based on the evidence of a
    single witness, E.G., supported by one answer from the evidence of the
    appellant.

[23]

E.G.
    had said that she went to the complainant instantly after she arrived in the
    beach area, and found the complainant asleep and covered in vomit. The
    appellant testified on direct examination that, after the sexual activity, he
    stood up.  He heard that E.G. and another person had arrived in the beach area.
    He then went over to E.G., and after a fifteen-minute chat, they came back to
    find the complainant in a changed position and vomiting. In cross-examination,
    the appellant agreed to an ambiguous suggestion made by Crown counsel that, on
    arriving at the beach, E.G. had gone directly to the complainant. It is this
    single answer from the appellants cross-examination that the trial judge
    relied on to pinpoint the time of the sexual activity. She rejected the appellants
    claim that he had chatted with E.G. for fifteen minutes.

[24]

On
    the first finding, the trial judge was undoubtedly entitled to reject the
    appellants evidence. However, having done so, it was then incumbent on her to
    explain why, having rejected all of the other evidence provided by the
    appellant, (e.g. that the complainant had asked him to have sex with her), she
    was prepared to accept this single piece of the appellants evidence as
    confirmation of the evidence of E.G. on the issue of timing.

[25]

Crucially,
    this piece of evidence supplied a missing link for the trial judges chain of
    reasoning. As mentioned, the appellant was the only witness with any memory of
    the sexual activity in question. Therefore, he was the only one who could
    connect E.Gs arrival with the time of the sexual activity, which was necessary
    to establish the complainants level of intoxication. The trial judge could not
    have found, on her analysis, that the complainant did not have the capacity to
    consent without singling out, and relying on, this part of the appellants evidence.

[26]

I
    appreciate that any trier of fact is entitled to accept some, none, or all of a
    witness evidence. However, the trial judges reliance on this single piece of
    the appellants evidence represents a dramatic exception to the trial judges
    sweeping rejection of all of the rest of the appellants evidence insofar as it
    related to anything that was controversial. The trial judge does not provide
    any reason why she is prepared to isolate this one piece of the appellants
    evidence and then rely on it, especially in light of the appellants evidence
    in chief which differed on the very same point. The failure to provide that
    explanation does not allow for effective appellate review. It thus constitutes
    an error in law. As the majority said in
R. v. Gagnon
, 2006 SCC 17,
    [2006] 1 S.C.R. 621, at para. 19:

This Court has consistently admonished trial judges to explain
    their reasons on credibility and reasonable doubt in a way that permits
    adequate review by an appellate court.

[27]

This
    error is one of some significance, given both the importance of the timing
    issue and the fact that the appellant himself was not consistent on this
    specific subject between his evidence in chief and his cross-examination. On
    that latter point, one must remember that the appellant had also been drinking
    and was, according to his own evidence, fairly drunk. Accepting the appellants
    evidence on this solitary point is also inconsistent with the trial judges
    general view that the appellant was evasive and rattled during his evidence.

[28]

On
    the second finding regarding capacity, the trial judge ultimately found, based
    on the evidence of the appellant and E.G., that the sexual activity had
    occurred immediately prior to E.G.s arrival. Based on this finding, she
    concluded that it had occurred late in the night. However, these inferences are
    incompatible with the uncontradicted evidence, in three ways.

[29]

First,
    there were some significant problems with E.G.s evidence. For example, E.G.
    said in her evidence in chief, which was introduced by way of a video
    statement, that she arrived at the beach some two hours after the group but she
    also said that she arrived around 10:00 p.m. The two cannot be reconciled on
    the evidence. E.G. essentially acknowledged as much by saying, in
    cross-examination, that she might be wrong about the time when she arrived at
    the beach.

[30]

I
    repeat that timing is the critical element in this case.  On that point, it
    seems clear that the group (including the appellant and the complainant)
    arrived between 10:00 p.m. and 10:30 p.m. This was, for example, G.G.s
    recollection and appears consistent with the timing of the purchase of the
    alcohol and the street car ride to the beach. If E.G. is right that she arrived
    about two hours after the group did, that would mean that E.G. arrived at
    between midnight and 12:30 a.m. Further, G.G. said that she never saw E.G.
    before G.G. left the beach at 12:30 a.m. The trial judge accepted that that is
    when G.G. left the beach. G.G. said that she is certain that she would have
    seen E.G. if she had arrived before G.G. left. This evidence would then put
    E.G.s arrival after 12:30 a.m.

[31]

Second
    is the evidence that the trial judge fails to mention that relates to the issue
    of the timing of the sexual activity. For instance, G.G. said that all of the
    drinking had concluded within an hour of the groups arrival at the beach,
    which would be at 11:00 p.m. to 11:30 p.m., or at least an hour before E.G.
    arrived. G.G. also said that, at the time she was leaving, and very shortly
    before, she saw the complainant vomiting. It follows that E.G. must have
    arrived sometime after that point in order to witness the complainant asleep
    with vomit on her. It also follows that the sexual activity must have already
    occurred.
[2]
It further follows, given all of that, that there was a larger gap in time
    between the sexual activity and E.G.s arrival than the trial judge allowed
    for. It is then difficult to see how E.G.s observations could assist regarding
    the complainants level of intoxication at the time that the sexual activity
    took place.

[32]

The
    trial judge also fails to mention other portions of the evidence that impact on
    the timing issue and the involvement of E.G. For example, E.G. said that, when
    she arrived, she drank some of the vodka that was left. That fact is
    inconsistent with a finding that E.G. went instantly to the complainant. On
    this point, it should be noted that E.G. said that when she went to the
    complainant, she stayed with the complainant until they all left the beach.

[33]

The
    trial judges reliance on the evidence of E.G. to pinpoint the time of the
    sexual activity also fails to take into account the evidence that E.G. gave as
    to how she came to find out that the complainant and the appellant had had sex.
    On that point, E.G. said:

Im not really too sure who was saying it but a few people
    were like, oh like, [the complainant] and [the appellant] like, had sex earlier
    today, tonight and I was like when? And they were like on like, before you and
    [E.G.s friend] showed up

[34]

The
    trial judge does not mention this evidence, which strongly suggests that the
    sexual activity occurred some period of time before E.G. arrived at the beach.
    Not immediately before, as the trial judge concludes.

[35]

Third,
    the trial judges finding of incapacity is also inconsistent with the evidence
    that, after the sexual activity, the complainant alone pulled up her pants. I
    appreciate that this evidence comes from the appellant (who the trial judge did
    not believe) but, importantly, it is confirmed by the complainant, who said
    that she remembered pulling her pants up. It is also a salient fact that, when
    E.G. found the complainant, she was dressed normally. No one suggested that the
    appellant or anyone else had pulled the complainants pants up. The trial judge
    does not address this evidence either as it relates to the issue of capacity.

[36]

All
    of this raises a serious concern about the conclusion that the complainant was
    incapacitated at the time of the sexual activity. However, even if one puts
    aside all of these problems, there is still the central issue: Having rejected
    the evidence of the appellant, what was the trial judge left with on which to
    reach a conclusion that the Crown had proved the offence beyond a reasonable
    doubt?

[37]

I
    have already dealt with the problems that I see with the trial judges
    conclusion on the timing of the sexual activity. In addition to that problem,
    however, there is the evidence of the complainant to consider. I earlier noted
    that the complainant did not say that she did not consent to the sexual
    activity. Rather, she said that she had almost no memory of the event. Indeed,
    what the complainant did say about the event in her police statement was that
    she remembered kissing the appellant, although her recollection of that was
    vague. She was also asked if she had wanted to have sex with the appellant and
    she said:

Uhm, I when it happened I dont remember it so, I dont, I
    dont think so.

[38]

What
    we do know is that the complainant and the appellant engaged in kissing, not
    once but twice. This evidence does not come solely from the appellant. G.G.
    confirmed that she saw the complainant and the appellant kissing a couple of
    times and that the kissing was what G.G. described as heavy kissing. It
    therefore appears that the complainant had the mental awareness to engage in
    that contact. The statement I dont think so, in response to the question
    whether she wanted to have sex with the appellant, clearly leaves open the
    possibility that she did want to  a reality that the trial judge acknowledged.
    The complainant also remembers pulling her pants up which further suggests a
    level of awareness at the time that the sexual activity occurred.

[39]

In
    addition to evidence about the complainants consumption of some amount of
    alcohol before the sexual activity, that is essentially the totality of the
    evidence on the core issue of her capacity to consent, once the appellants
    evidence is removed. I cannot see how, on that evidence, a judge, properly
    instructed and acting judicially, could reach the conclusion that the Crown had
    proven, beyond a reasonable doubt, that the complainant did not have the
    capacity to consent to the sexual activity. As the trial judge noted, cases
    where extreme intoxication have led to findings of incapacity tend to include
    evidence of a loss of awareness or loss of consciousness (para. 68). On any
    reasonable view of the evidence here, it does not rise to that level. Indeed,
    what the complainants evidence suggests is a lack of
memory
of the sexual activity, not a lack of
capacity
to
    understand and agree to the sexual activity. Memory and capacity are two
    different things. On this point, when referring to a sexual assault
    complainants less equivocal evidence that she would not have consented, Major
    J. said in
R. v. Esau
, [1997] 2 S.C.R. 777, at para. 23:

This, in view of the complainant's failure to remember, is no
    evidence of her denying consent.

[40]

Given
    the errors in the trial judges treatment of the appellants evidence and the
    deficiencies and inconsistencies in the evidence, the trial judges conclusion
    that the appellant forced sexual intercourse on [the complainant] knowing she
    was incapable of consenting due to extreme intoxication simply cannot be
    reconciled with the evidence as a whole. The evidence viewed fairly, and in its
    totality, does not allow for a conclusion to be reached, to the standard of
    proof of beyond a reasonable doubt, that the complainant did not have the
    capacity to consent to the sexual activity. The conviction must be set aside.

D.

Conclusion

[41]

I
    would allow the appeal, set aside the conviction, and enter an acquittal.

I.V.B.
    Nordheimer J.A.

MacPherson J.A.:

[42]

I
    have had the opportunity to read my colleagues reasons in this appeal. His
    conclusion is:

I would allow the appeal. In my view, based on a fair and
    balanced review of the evidence as a whole, proof of the offence beyond a
    reasonable doubt was not an available verdict. The conviction is therefore
    unreasonable.

[43]

With
    respect, I do not agree with this conclusion. It is clear from the case law
    that it is, and should be, exceedingly rare that an appellate court sets
    aside a trial verdict as unreasonable:
R. v. Sinclair
, 2011 SCC 40,
    at para. 22 (Fish J., dissenting, but not on this point). In my view, the trial
    judges decision in this case is far removed from deserving this label.

[44]

I
    begin by observing that I agree with my colleagues description of the
    governing principles that structure the analysis in unreasonable verdict
    appeals. In particular, I accept the framework he lays out from the leading
    appellate unreasonable verdict cases, including
R. v. Yebes
, [1987] 2
    S.C.R. 168;
R. v. Biniaris
, 2000 SCC 15; and
R. v. R.P.
, 2012
    SCC 22.

[45]

My
    problem is with my colleagues application of those cases to the trial judges
    decision in this case. In my view, there are three problems with his analysis.
    I will deal with them in turn.

(1)

The appellants evidence

[46]

First,
    my colleague is critical  indeed, strongly critical as the language in the
    passage below makes clear  of the trial judges acceptance of a single piece
    of the appellants testimony relating to the timing of the sexual activity
    involving the appellant and the complainant. My colleague says:

I appreciate that any trier of fact is entitled to accept some,
    none, or all of a witness evidence. However, the trial judges reliance on
    this single piece of the appellants evidence represents a dramatic exception
    to the trial judges sweeping rejection of all of the rest of the appellants
    evidence. The trial judge does not provide any reason why she is prepared to
    isolate this one piece of the appellants evidence and then rely on it,
    especially in light of the appellants evidence in chief which differed on the
    very same point. The failure to provide that explanation is an error because it
    does not allow for appellate review.

[47]

In
    my view, this passage misstates and significantly exaggerates the trial judges
    treatment of the appellants testimony. I say this for several reasons.

[48]

First,
    the trial judge accepted a number of aspects of the appellants evidence,
    particularly on peripheral, narrative points such as the fact that he had been
    drinking along with the complainant from the time they left the LCBO. The trial
    judge also accepted that he genuinely did not recall certain details about the event.

[49]

Second,
    the trial judge clearly explained her assessment of the appellants credibility
    and why she did not accept some of his evidence. In her reasons, the trial
    judge stated:

There are aspects of C.P.s evidence that
    did not suffer from the flaws I have just described.
I note that if the
    accused was as drunk as witnesses suggest, it would be understandable for him
    to have gaps in his memory. He was also remembering an event from a year ago.
    C.P. is also only 16 years old and I suspect, was nervous when testifying,
    especially under skilled cross-examination of counsel. I am, by no means,
    criticizing his evidence in its entirety. What I have set out above are the
many reasons upon which I rejected his evidence on certain, key
    points.
[Emphasis added.]

[50]

These
    key points relate to the appellants evidence that the complainant seemed
    fine during the sexual activity. The trial judge did not accept the
    appellants evidence on this point based on her assessment of his credibility;
    she determined the appellant was evasive and was not being forthright with the
    court. However, it was open to the trial judge to accept some, none, or all of
    the appellants evidence:
R. v. Zimunya
, 2013 ONCA 265, at para. 4.

[51]

The
    trial judge accepted, among other things, the appellants evidence that after
    he ejaculated he stood up at the same time he heard that Jeremy and E.G.  had
    arrived. In the context of the appellants evidence, this was a narrative
    detail, similar in character to other evidence of the appellant accepted by the
    trial judge.

[52]

Third,
    the inconsistency in the appellants evidence in chief and in cross-examination
    on this point has been mischaracterized. As the trial judge noted, the
    appellant testified both in chief and in cross-examination that when he stood
    up after ejaculating he heard E.G. and Jeremy coming down the hill. The
    appellants evidence was consistent on this point.

[53]

The
    inconsistency in the appellants testimony related not to the timing of E.G.s
    arrival in relation to the sexual activity, but to whether the appellant spoke
    to E.G. when she arrived for 10-15 minutes, or whether E.G. went straight to
    see the complainant. On this point, the trial judge accepted E.G.s evidence.
    She explicitly rejected the appellants evidence in chief, based on the fact
    that it was internally contradictory (he both stated that he spoke with them
    for 10 to 15 minutes and later elaborated that E.G. went right over to the
    complainant when she arrived), that he testified his friend told him to sit
    because he was too drunk to be walking about, and that E.G. had very little to
    drink. The trial judge found that E.G. related events clearly and seemingly
    without exaggeration and displayed no animus toward the appellant. It was open
    to the trial judge to accept E.G.s evidence. This was consistent with the
    appellants evidence on cross-examination.

[54]

Finally,
    on the issue of this 10-15 minute interval, it was open to the trial judge to
    conclude that the appellant told the truth in cross-examination and not in
    chief, especially considering the corroborating testimony from E.G. on that
    point. Nevertheless, whether or not the appellant spoke to E.G. and Jeremy for
    10-15 minutes when they arrived is insignificant in the context of a 3-4 hour
    time period. This finding was not essential to the trial judges conclusion on
    the timing of the sexual activity as being late in the night.

(2)

Evidentiary incompatibility

[55]

My
    colleague states that the inferences made by the trial judge that led to her
    conclusion that the sexual activity occurred immediately prior to E.G.s
    arrival were incompatible with the rest of the uncontradicted evidence for the
    following reasons:

1.

There were significant problems with E.G.s evidence in relation to the
    timing of her arrival in particular;

2.

The trial judge fails to mention all of the evidence relating to the
    issue of timing, including the evidence of G.G. that she saw the complainant
    vomiting when she was leaving, but did not see E.G. until later when she
    returned to the beach;

3.

The trial judge did not address the fact that the complainant pulled up
    her own pants, despite the conclusion that she was incapacitated at the time of
    the sexual activity.

[56]

On
    the first issue, the trial judge acknowledged that E.G. allowed for the
    possibility that she was mistaken about the time she arrived and this did not
    affect her assessment that E.G. was a credible and reliable witness. She stated
    that E.G. was not challenged on what she found to be the crux of her evidence.
    My colleague also mentioned that E.G.s testimony with respect to drinking some
    vodka when she arrived was inconsistent with the finding that E.G. went
    instantly to the complainant. These facts are not necessarily incompatible nor
    are they particularly relevant to the issue of timing. I agree that timing is a
    critical element in this case. However, the exact time of E.G.s arrival and
    observation of the complainant is not critical. Rather, it is the relative time
    of her arrival in relation to the sexual activity as testified to by the
    appellant that is important.

[57]

On
    the second issue regarding G.G.s evidence, the trial judge considered E.G.,
    G.G. and the complainants evidence together as circumstantial evidence to draw
    inferences about her level of intoxication. The trial judge also acknowledged
    G.G.s evidence that she did not see E.G. before she left and that she saw the
    complainant start throwing up as she left around 12:30 a.m. The trial judge had
    the benefit of all of the evidence before her and did not find this testimony
    to be in conflict. She reviewed the evidence and ultimately concluded that the
    complainant was found unconscious and generally unresponsive within a very
    short period of time from when the appellant, on his own evidence, had
    ejaculated inside her. I see no problem with this analysis.

[58]

On
    the third issue regarding the complainants pants, my colleagues analysis is
    speculative and does not bear at all on the analysis. There was no reason for
    the trial judge to address the fact that the complainant had her pants on (and
    potentially pulled up her own pants) as going to the issue of incapacity. The
    question to be determined, as indicated by the trial judge, was whether the
    complainant lacked the minimal capacity to consent, or withhold her consent, to
    the sexual activity. Whether she was able to pull up her pants would not negate
    a finding of incapacity.

(3)

The complainants evidence

[59]

In
    my view, my colleagues treatment of the complainants evidence is, in places,
    tilted against her.

[60]

The
    strongest example is this passage early in the Background (i.e. Facts) part of
    my colleagues reasons:

The kissing proceeded to fondling. At some point, according to
    the appellant, the complainant said to him, Fuck me [C.]. The appellant
    responded Okay. The sexual intercourse ensued.

[61]

In
    my view, including this as a background fact is not appropriate, especially in
    light of the trial judges comprehensive rejection of it in her reasons:

I further find that R.D. did not ask C.P. to have sexual
    intercourse with her  and even if she had, she was too intoxicated to have
    given voluntary consent to sexual activity. I have discussed above why there
    are many aspects of C.P.s evidence that I have rejected. For those reasons, I
    find it extremely difficult to believe that R.D. asked C.P. to fuck me. More
    to the point, I have serious misgivings about whether R.D. said this because it
    would have been out of the blue. Even C.P. said he was taken by surprise by her
    asking him to fuck me because they were not close. R.D. and C.P. had
    socialized with their friends at Tim Hortons regularly for two months. The
    evidence before me was that they all sat in a group and sometimes C.P. and R.D.
    would be beside each other, seemingly not by design. C.P. also may have been to
    her house on one occasion. While it is true that they were talking and kissing,
    the nature of their relationship calls into question  on the facts before me 
    that it was a simple and natural progression for R.D. to ask C.P. to fuck me
    on this beach with people standing around nearby. I find she did not ask C.P.
    to fuck me.

[62]

A
    second example of reasoning that is, in my view, tilted against the complainant
    is where my colleague states one or more of the persons, who were present,
    witnessed the sexual activity but did not give evidence.

[63]

My
    colleague appears to draw a possible negative inference from the absence of
    other witnesses at the trial who saw the sexual activity. I would simply say
    that
no
inference should be drawn from this fact.
    This was not an issue raised at trial and the trial judge said nothing about
    it.

[64]

My
    colleague also described the following as clear facts:

One is  that both the complainant and the appellant had been
    drinking prior to engaging in the sexual activity. Another is that the
    complainant does not remember the sexual activity.

[65]

To
    the extent that a negative inference is drawn from the fact that the
    complainant said that she did not remember the sexual activity, I would say a
    fairer inference would be that it supports the truthfulness of her testimony.
    Rather than lying and saying the appellant raped me; I did not consent, the
    complainant is being honest  I do not remember, so I cannot say whether I
    consented. Further, the trial judge was alive to this issue. She said:

I have approached R.D.s evidence with serious caution.
I acknowledge that an inability to remember something that
    happened does not necessarily mean that the person was acting without capacity
     or intent  at the time it happened
. Furthermore, R.D.s evidence 
    because of the faults in her memory and the weight that can sensibly be given
    to her evidence given she was not cross-examined  would not go a considerable
    way on its own toward meeting the high burden the Crown bears. I am also
    mindful that, although she was cautioned that she could be charged if she lied
    to the police, her statement was not under oath. However, when considering the
    whole of the evidence, R.D.s evidence tends to support the conclusion that she
    was very, very drunk near the time the sexual assault occurred. [Citations
    omitted; emphasis added.]

Conclusion

[66]

The
    trial in this case, like most criminal trials, turned on credibility. The
    appellant and the complainant (by videotaped police statement) both testified.
    Accordingly, the trial judge heard what they said and saw how they said it.
    This court sees only the trial transcript (the what was said); we do not see
    the witnesses as they testify. This is an important difference, especially in a
    case where the allegation is that the trial judges verdict is unreasonable.

[67]

In
R. v. A.G.
, [2000] 1 S.C.R. 439, Arbour J. said this in relation to
    unreasonable verdict, at para. 29:

[W[here a judge gives detailed reasons for judgment and when,
    as in this case, the reasons reveal that he or she was alive to the recurrent
    problems in this field of adjudication, the court of appeal brings no special
    insight to the assessment of the evidence. As this Courts s. 686(1)(a)(i)
    jurisprudence makes very clear, the fact that an appeal court judge would have
    had a doubt when the trial judge did not is insufficient to justify the
    conclusion that the trial judgment was unreasonable.

[68]

In
    my view, the trial judges careful and comprehensive reasons led to an entirely
    reasonable verdict. I would dismiss the appeal.

Released:

KF                                                   J.C.
    MacPherson J.A.

FEB -8 2019                                     I agree
    K. Feldman J.A.





[1]

Defence counsel conceded that both necessity and threshold
    reliability were met.



[2]
It was not the Crowns position that the sexual activity had occurred after the
    complainant had gotten vomit on her. There was no evidence that would have
    supported that scenario. As in
Burke
, judicial experience can be
    relied upon at the appellate stage to require some foundation before such an
    unlikely sexual assault scenario would be accepted.


